Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. 	The amendments filed on 5/14/2021 have been fully considered and made of record in this application.

Allowable Subject Matter
3. 	The following is a statement of reasons for the indication of allowance subject matter: the prior art of record does not teach or suggest the combination of the first optical path length adjustment layer includes a luminance adjustment layer having a refractive index smaller than a refractive index of another layer in the first optical path length adjustment layer.  The second optical path length adjustment layer does not include the luminance adjustment layer.  The white color is displayed, a current consumption in the first pixel is (i) greater than or equal to 1/2 or more a current consumption in the second pixel and (ii) 1 or less than or equal to the-a current consumption in the second pixel.in claim 1.
	Any inquiry concerning the communication or earlier communications from the examiner should be directed to Alonzo Chambliss whose telephone number is (571)
272- 1927.
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system Status information for published applications may be obtained from either Private PMR or Public PMR.
 	Status information for unpublished applications is available through Private PMR only. For more information about the PMR system see http://pair-dkect.uspto.gov.
 	Should you have questions on access to the Private PMR system contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or EBC_Support@uspto.gov.









AC/July 30, 2021   						 /Alonzo Chambliss/
Primary Examiner, Art Unit 2897